         Case 4:19-cv-00006-CDL Document 41 Filed 08/31/21 Page 1 of 13




           IN THE UNITED STATES DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF GEORGIA
                        COLUMBUS DIVISION


UNITED STATES OF AMERICA
ex rel. JAMES DEES,

                   Plaintiff,
v.                                              Case No. 4:19-CV-00006 (CDL)
CAROTHERS CONSTRUCTION,
INC.,

                   Defendant.

   STIPULATED PROTECTIVE ORDER AND NON-WAIVER ORDER

      THIS MATTER is before the Court on the Parties’ Joint Motion for a

Protective Order filed on August 30, 2021 pursuant to Fed. R. Civ. P. 26(c) and

Local Rule 5.4. The parties represent to the Court that discovery in this case will

involve the production and review of confidential information of both parties and

potentially non-parties to this action, as well as sensitive business information of

Defendant. The parties move the Court for entry of this Stipulated Protective Order

and Non-Waiver Order to protect the legitimate privacy interests of the parties and

non-parties. The parties believe that there is good cause for entry of the Protective

Order.

      Appearing appropriate for good cause shown, the Court hereby ORDERS:



                                         1
        Case 4:19-cv-00006-CDL Document 41 Filed 08/31/21 Page 2 of 13




      WHEREAS, documents, testimony, and information have been and may be

sought, produced, or exhibited by and among the parties relating to confidential

commercial information, confidential information of or about third parties, or other

proprietary information belonging to Defendant, and/or other confidential

information of Plaintiff or third parties.

      WHEREAS, Plaintiff and Defendant acknowledge that there exists a

possibility that a party may produce documents which would otherwise be subject

to a claim of privilege. The parties acknowledge and agree that the protections of

Federal Rule of Evidence 502(b) shall govern the production of such documents and

prevent the waiver of any privileges or protections.

      1. This Order shall govern the use, handling, and disclosure of all documents,

testimony, or information produced or given in this action and designated in

accordance with this Order.

      2. Any documents, testimony, or information submitted, either voluntarily or

pursuant to any subsequent order, which is asserted in good faith by the producing

party or by any other party to contain or constitute information protected by statute

or that should be protected from disclosure such as confidential personal

information, medical or psychiatric information, trade secrets, personnel records, or

such other sensitive commercial information that is not publicly available, including


                                             2
        Case 4:19-cv-00006-CDL Document 41 Filed 08/31/21 Page 3 of 13




information subject to a contractual duty of confidentiality owed to a third party,

shall be so designated in writing, or orally at a deposition, hearing, or trial, and shall

be segregated from other information being submitted. Materials so designated shall

be clearly marked on their face with the legend: “CONFIDENTIAL” or

“CONFIDENTIAL-ATTORNEY’S EYES ONLY.” Such documents, transcripts, or

other materials are referred to herein as “CONFIDENTIAL MATERIALS” and

“CONFIDENTIAL-AEO MATERIALS,” respectively. To the extent electronically

stored information is produced in a format that does not permit the branding of the

designation on the face of the document (e.g., native Excel files or database exports),

the producing party shall add the abbreviation “CONF” or “CONF-AEO,”

respectively, to the file name of such documents.

      3. A party wishing to designate portions of a deposition transcript

CONFIDENTIAL or CONFIDENTIAL-ATTORNEY’S EYES ONLY pursuant to

this Order must, within five (5) business days from the conclusion of the deposition,

order the original or a copy of the transcript of the deposition from the court reporter

for regular turnaround. The designating party may designate those portions of the

transcript CONFIDENTIAL or CONFIDENTIAL-ATTORNEY’S EYES ONLY, in

accordance with paragraph 2 of this Order. The designating party shall designate

such CONFIDENTIAL MATERIAL or CONFIDENTIAL-AEO MATERIAL

either on the record during such deposition or by serving upon all counsel of record

                                            3
        Case 4:19-cv-00006-CDL Document 41 Filed 08/31/21 Page 4 of 13




via email or other electronic transmission a Notice setting forth the pages, line

numbers, and designations. The designating party must serve such Notice within

fourteen (14) calendar days after its counsel receives a copy of the deposition

transcript. All transcripts will be treated as CONFIDENTIAL until the expiration of

the fourteen-day period from the date of receipt of the transcript described in this

paragraph. Any portions of a transcript designated as CONFIDENTIAL or

CONFIDENTIAL-ATTORNEY’S EYES ONLY shall thereafter be treated as

CONFIDENTIAL         or   CONFIDENTIAL-ATTORNEY’S                EYES      ONLY     in

accordance with this Order. The parties shall negotiate in good faith to alter the time

frames set forth in this paragraph in situations where a more expedited filing of a

designated portion of the deposition transcript is required.

      4. No person shall use any CONFIDENTIAL MATERIALS and

CONFIDENTIAL-AEO MATERIALS, or any information derived therefrom

(including but not limited to all testimony, deposition or otherwise, that refers,

reflects, or otherwise discusses any such information), directly or indirectly, for any

business, commercial, or competitive purposes or for any purpose whatsoever other

than solely for the discovery, the preparation, and trial of this action, and/or in

accordance with this Order. The parties agree that CONFIDENTIAL MATERIALS

and CONFIDENTIAL-AEO MATERIALS produced in discovery in this case shall



                                          4
       Case 4:19-cv-00006-CDL Document 41 Filed 08/31/21 Page 5 of 13




not be used, in whole or in part, by the receiving party in any other legal or

administrative proceeding, other than as stated herein.

      5. Subject to paragraph 9, in the absence of prior written permission from the

designating party or an order by the Court, no person shall disclose

CONFIDENTIAL MATERIALS to any person other than: (i) the parties, their

attorneys of record, and those attorneys’ support staff employees who perform work

tasks related to this case; (ii) qualified persons taking testimony involving such

material and necessary stenographic, videographic, and clerical personnel; (iii)

disclosed experts or consulting experts and their staff employed for this litigation;

(iv) present or former employees of the producing party in connection with their

depositions in this action; (v) any governmental agency, including the Department

of Justice and the United States Attorneys’ Office; (vi) outside photocopying and

electronic discovery vendors; and (vii) the Court, Court personnel, and members of

any jury impaneled to hear this case.

      6. Subject to paragraph 9, in the absence of prior written permission from the

designating party or an order by the Court, CONFIDENTIAL-AEO MATERIALS

shall not be disclosed to any person other than counsel of record in this case and

those attorneys’ support staff who perform work tasks related to this case or as

provided in paragraph 5(ii) through 5(iii) and paragraph 5(v) through 5(vii) of this

Order. All persons to whom CONFIDENTIAL-AEO MATERIALS are disclosed
                                         5
       Case 4:19-cv-00006-CDL Document 41 Filed 08/31/21 Page 6 of 13




are hereby enjoined from disclosing the same to any other person except as provided

in this Order and are also enjoined from using the same except in the preparation for

and trial of this case between the named parties thereto. No person receiving or

reviewing CONFIDENTIAL-AEO MATERIALS shall disseminate or disclose them

to any person other than those permitted to receive it per this paragraph for the

purposes so specified. In no event shall such person make any other use of such

CONFIDENTIAL-AEO MATERIALS.

      7. Subject to paragraph 9, no person shall disclose CONFIDENTIAL

MATERIALS or CONFIDENTIAL-AEO MATERIALS to any person designated

in paragraph 5(iii) unless he or she has executed a written, dated declaration in the

form attached hereto as Exhibit A, acknowledging that he or she has first read this

Order, agreed to be bound by the terms hereof, agreed not to reveal such

CONFIDENTIAL MATERIALS or CONFIDENTIAL-AEO MATERIALS to

anyone, and agreed to utilize such CONFIDENTIAL MATERIALS or

CONFIDENTIAL-AEO MATERIALS solely for the purposes of this litigation. The

Court hereby enjoins all persons to whom CONFIDENTIAL MATERIALS or

CONFIDENTIAL-AEO MATERIALS are disclosed from disclosing the same to

any person or using the same, except as provided in this Order.

      8. No person receiving or reviewing CONFIDENTIAL MATERIALS or

CONFIDENTIAL-AEO MATERIALS shall disseminate or disclose them to any
                                          6
        Case 4:19-cv-00006-CDL Document 41 Filed 08/31/21 Page 7 of 13




person other than those described above in paragraphs 5, 6, and 7 for the purposes

specified, and in no event shall such person make any other use of CONFIDENTIAL

MATERIALS or CONFIDENTIAL-AEO MATERIALS.

      9. In the event that any party disagrees with any designation made under this

Order, the parties shall first try in good faith to resolve the disagreement informally.

If the parties cannot resolve the dispute and the receiving party concludes in good

faith that the designating party has improperly classified the materials, the receiving

party shall notify the designating party in writing by email or other electronic

transmission of its objection but shall continue to maintain the documents or other

information as CONFIDENTIAL or CONFIDENTIAL-AEO for fifteen (15) days

after such notice. The designating party shall have the right to move the Court for a

Protective Order to retain the designated status of such materials. If the designating

party files such a motion within the fifteen-day period, the receiving party shall

continue to maintain the materials as CONFIDENTIAL or CONFIDENTIAL-AEO,

consistent with the designating party’s designation, until the Court has ruled on the

designating party’s motion.

      10. Subject to paragraph 9, and notwithstanding anything to the contrary in

this Order, the Order shall not apply to exclude evidence from public disclosure

when that evidence is relied upon in support of or opposition to any motion or

relevant in any hearing or trial. If a party seeks to rely upon any evidence covered
                                           7
        Case 4:19-cv-00006-CDL Document 41 Filed 08/31/21 Page 8 of 13




by this Order in support of or in opposition to any motion or during any hearing or

trial, that party shall notify the opposing party at least 14 days prior to filing the

motion and/or 14 days prior to the hearing or trial. In instances where this is not

practical (for example, compliance with a filing deadline), the parties agree to work

together to provide reasonable notice of the intent to use confidential materials. The

parties shall have an obligation to meet and confer in good faith to determine whether

a redacted version of the CONFIDENTIAL MATERIALS or CONFIDENTIAL-

AEO MATERIALS can be filed with the Court. Absent an agreement between the

parties, the opposing party shall have 7 days to respond objecting to the public

disclosure of the information, and the opposing party shall also file a motion to allow

the materials to be filed under seal, which shall state a compelling reason in support

of that motion. In instances where this is not practical (for example, compliance

with a filing deadline), the parties agree to work together to provide objections

within a reasonable amount of time (for example, prior to any filing deadline).

      11. The inadvertent or unintentional disclosure of CONFIDENTIAL

MATERIALS or CONFIDENTIAL-AEO MATERIALS by a producing party

without the appropriate designation shall not be deemed a waiver in whole or in part

of that party’s claim of confidentiality, either as to the specific information disclosed

or as to any other information relating thereto or on the same subject matter provided

that the disclosure is inadvertent, the producing party took reasonable steps to

                                           8
        Case 4:19-cv-00006-CDL Document 41 Filed 08/31/21 Page 9 of 13




prevent disclosure, and the producing party promptly took reasonable steps to rectify

the error. Upon such notice, the receiving party, upon the producing party’s request

or upon its own initiative at such time as it reasonably and in good faith believes

itself to be in possession of inadvertently produced materials, whichever occurs first,

shall promptly return the inadvertently produced materials, and all copies of those

materials that may have been made and any notes regarding those materials shall be

destroyed.

      12. Subject to paragraph 9 and excluding pleadings and documents filed with

the Court, within sixty (60) days after the conclusion of this case, upon written

request, the parties shall assemble and return to the designating party all materials

containing    CONFIDENTIAL          MATERIALS         and    CONFIDENTIAL-AEO

MATERIALS (with the exception of drafts of pleadings filed with the Court, which

the receiving party may retain but shall continue to treat as CONFIDENTIAL

MATERIAL and CONFIDENTIAL-AEO MATERIAL as provided in this Order).

The receiving party may elect to destroy such materials rather than return them, in

which case the receiving party shall provide written verification that the receiving

party has destroyed the materials, including any summaries, extracts, compilations,

notes, or other attorney work product containing CONFIDENTIAL MATERIALS

and CONFIDENTIAL-AEO MATERIALS (with the exception of drafts of

pleadings filed with the Court). However, counsel are permitted to maintain a

                                          9
        Case 4:19-cv-00006-CDL Document 41 Filed 08/31/21 Page 10 of 13




complete copy of the electronic case file in “closed case filing/storage” consistent

with the requirements of errors and omissions insurance and attorney malpractice

requirements.

        13. This Order shall remain binding after the conclusion of this case unless

otherwise ordered by the Court, and the Court shall retain jurisdiction over all parties

bound hereby for the purposes of enforcing this Order. Each individual signing the

acknowledgement attached as Exhibit A agrees to be subject to the jurisdiction of

this Court for purposes of this Order.

        14. This Order does not prevent any party from seeking to seal trial transcripts

and/or trial exhibits or from seeking any other similar relief pursuant to Local Rule

5.4.

        15. No party may use the entry of this Order, nor the designation of any

material as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEY’S EYES

ONLY,” nor the failure to make such designation, as evidence on any issue in this

case.    A    party’s   designation    of   materials   as   “CONFIDENTIAL”          or

“CONFIDENTIAL-ATTORNEY’S EYES ONLY” does not waive that party’s

objection to any discovery on any ground, including but not limited to, relevancy or

that it seeks information protected by Federal Rule of Civil Procedure 26(c) or any

other provision of law.


                                            10
          Case 4:19-cv-00006-CDL Document 41 Filed 08/31/21 Page 11 of 13




      16. Nothing in this Protective Order shall be deemed a waiver by any party of

any objections that party may have at time of trial to any evidence, including but not

limited     to   CONFIDENTIAL         MATERIALS         or    CONFIDENTIAL-AEO

MATERIALS, on any grounds including but not limited to relevance, admissibility,

authenticity, or hearsay.

      17. Nothing herein shall affect or restrict the rights of any party to use its own

documents or information or to use information or documents obtained or developed

independently of materials afforded CONFIDENTIAL treatment pursuant to this

Order.

      18. Third parties who are the subject of discovery requests, subpoenas, or

depositions in this case may take advantage of the provisions of this Order by

providing Plaintiff and Defendant with written notice that they intend to comply with

and be bound by the terms of this Order.

      Entered this 31st day of August, 2021.

                                        __S/Clay D. Land
                                        The Honorable Clay D. Land
                                        United States District Judge



      WE ASK FOR THIS:

      Respectfully submitted this 30th day of August, 2021.


                                           11
Case 4:19-cv-00006-CDL Document 41 Filed 08/31/21 Page 12 of 13




                            /s/ Jason Pedigo_______________________
                            Jason S. Pedigo
                            Georgia Bar No. 140989
                            Attorneys for Relator

                            ELLIS PAINTER RATTERREE &
                            ADAMS
                            P.O. Box 9946
                            Savannah, GA 31412
                            T: (912)233-9700
                            pedigo@ellispainter.com


                            /s/ Bradley W. Pratt____________________
                            Bradley W. Pratt
                            Georgia Bar No. 586672
                            Charles L. Clay, Jr.
                            Georgia Bar No. 129505
                            Attorneys for Relator

                            PRATT CLAY, LLC
                            4401 Northside Parkway
                            Suite 520
                            Atlanta, GA 30327
                            T: (404)949-8118
                            bradley@prattclay.com
                            chuck@prattclay.com


                            /s/ Daniel K. Johnson
                            William E. Dorris
                            Georgia Bar No. 225987
                            Daniel K. Johnson
                            Georgia Bar No. 280571
                            Attorneys for Carothers Construction, Inc..

                            KILPATRICK TOWNSEND &
                               STOCKTON LLP
                            1100 Peachtree Street
                              12
Case 4:19-cv-00006-CDL Document 41 Filed 08/31/21 Page 13 of 13




                            Suite 2800
                            Atlanta, Georgia 30309
                            Telephone:(404) 685-6786
                            Facsimile: (404) 795-0751
                            dkjohnson@kilpatricktownsend.com




                              13
